Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3319   Page 1 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3320   Page 2 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3321   Page 3 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3322   Page 4 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3323   Page 5 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3324   Page 6 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3325   Page 7 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3326   Page 8 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3327   Page 9 of 36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3328   Page 10 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3329   Page 11 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3330   Page 12 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3331   Page 13 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3332   Page 14 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3333   Page 15 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3334   Page 16 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3335   Page 17 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3336   Page 18 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3337   Page 19 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3338   Page 20 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3339   Page 21 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3340   Page 22 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3341   Page 23 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3342   Page 24 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3343   Page 25 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3344   Page 26 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3345   Page 27 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3346   Page 28 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3347   Page 29 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3348   Page 30 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3349   Page 31 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3350   Page 32 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3351   Page 33 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3352   Page 34 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3353   Page 35 of
                                      36
Case 4:17-cv-13292-LVP-EAS ECF No. 134-2 filed 04/30/20   PageID.3354   Page 36 of
                                      36
